Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 23, 2014

The Court of Appeals hereby passes the following order:

A14A2314. KIER v. THE STATE.

       This appeal was docketed in this Court on August 14, 2014. The

Appellant’s brief, including enumerations of error, was due to be filed no later
than September 3, 2014. Court of Appeals Rule 23 (a). Appellant, however, failed
to file a brief. On October 09, 2014, this Court entered an order granting Appellant
an extension of time and ordering that Appellant’s brief be filed by no later than
October 20, 2014. Again, Appellant has failed to file a brief. Accordingly, the
above-captioned appeal is hereby DISMISSED. Court of Appeals Rules 7 and 23
(a).


                                       Court of Appeals of the State of Georgia
                                               Clerk’s Office,
                                                     10/23/2014
                                       Atlanta,____________________
                                               I certify that the above is a true extract from

                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court

                                       hereto affixed the day and year last above written.


                                                                                         , Clerk.